 

veo
| LSDC SDNY
| DOCUMENT

IE LY FILED
UNITED STATES DISTRICT COURT ELECTRONICAL

  

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC #: —
wenn neecennenneenneneeneentenne x DATE FILED: /
UNITED STATES OF AMERICA
-y- : 19-CR-12 (VSB)
MARK WAITERS, : ORDER
Defendant. :

 

VERNON S. BRODERICK, United States District Judge:

It is hereby ORDERED that the defendant in the above captioned case, USM Number
86480-054, has been sentenced to a term of imprisonment of “Time Served”, and therefore is to

be released subject to any detainers.

SO ORDERED. \ / \ f ‘
Dated: December 12, 2019 4 Uf n |
New York, New York 4 I x (ON! a
ny AN f ‘ » LS.

 

VERNON 8S. BRODERICK
United States District Judge

 

 
